t c summary united_states tax_court stephen j major petitioner v commissioner of internal revenue respondent docket no 3830-00s filed date stephen j major pro_se rachael zepeda for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure after concessions by petitioner ’ the issues for decision are whether petitioner failed to report dollar_figure on his federal_income_tax return whether petitioner is subject_to the self-employment_tax on this amount and whether petitioner is liable for an accuracy-related_penalty under sec_6662 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in oro valley arizona during petitioner was a full-time_employee of quality screw nut company qsn in its tucson arizona branch petitioner was the general manager of the branch and conducted regular business in mexico on behalf of petitioner’s main client mcculloch corporation mcculloch mcculloch based in tucson arizona manufactured various power tools including gas and electric chain saws string trimmers and blowers qsn provided supplies including screws and nuts and logistics management for petitioner concedes that he failed to include dollar_figure of taxable interest received from capital one federal savings bank and dollar_figure of taxable interest received from dm-federal credit_union in mcculloch the supplies were sent to mcculloch’s plant in mexico where parts were assembled the parts were later shipped back to the united_states where end products were assembled petitioner’s duties at qsn included overseeing the delivery of osn’s screws and nuts to mcculloch during petitioner traveled to mexico approximately once a week petitioner also managed nine mexican national employees in mexico petitioner testified that qsn received a 9-percent management fee based upon the delivery of screws and nuts to mcculloch’s plant in mexico and the parts shipped back to the united_states for assembly petitioner testified that any taxes or fees paid to the mexican taxing authorities were paid_by petitioner from the 9-percent management fee no contracts or agreements between qsn and mcculloch were introduced at trial during the year in issue petitioner was a salaried employee of qosn in addition to his regular salary petitioner stipulated that he received a monthly car allowance of dollar_figure totaling dollar_figure during petitioner also stipulated that he received a monthly check from qsn of dollar_figure totaling dollar_figure during petitioner does not dispute that he deposited the dollar_figure monthly car allowance and dollar_figure monthly check into his personal checking account at dm-federal credit_union both the dollar_figure monthly car allowance and dollar_figure monthly check were prepared by ms jacqueline s udell ms udell at qsn’s q4e- headquarters located in bensenville illinois ms udell was directed to write out the checks to petitioner by mr art wondrasek mr wondrasek the president of qsn mr wondrasek hired petitioner and generally approved all compensation packages for qosn employees in addition to petitioner’s regular salary the monthly dollar_figure car allowance and monthly dollar_figure check petitioner also received employee expense reimbursements directly from qsn’s headquarters after submitting a detailed expense report or currency exchange worksheet reimbursement checks were routinely sent to each branch in weekly packages with other checks for qosn prepared a form_w-2 wage and tax statement and forms 1099-misc miscellaneous income reflecting petitioner’s salary car allowance of dollar_figure and commission income of dollar_figure respectively petitioner timely filed his income_tax return for the taxable_year reporting dollar_figure in wages and the dollar_figure car allowance as gross_receipts on his schedule c profit or loss from business petitioner did not report as income the dollar_figure from the dollar_figure monthly check received during from qsn in a notice_of_deficiency respondent determined that petitioner failed to report the dollar_figure as commission income received during and further that the commission income is subject_to self-employment_tax respondent also determined that - - petitioner was liable for an accuracy-related_penalty due to a substantial_understatement of tax under sec_6662 and d petitioner contends that he should not have to pay self- employment_tax since the dollar_figure received was not commission income but rather reimbursements of other business_expenses we note that petitioner incorrectly reported the dollar_figure car allowance as gross_receipts on his schedule c similarly petitioner deducted car truck expenses of dollar_figure on his schedule c resulting in a net_loss from business of dollar_figure we find that these amounts should be reported on petitioner’s schedule a itemized_deductions as an unreimbursed job expense subject_to the 2-percent floor of sec_67 by use of form_2106 employee business_expenses we recharacterize the correct amount reported on line of petitioner’s schedule a as follows vehicle expenses dollar_figure less reimbursements received from employer big_number net unreimbursed employee_expenses dollar_figure respondent’s determination is presumed correct and petitioner bears the burden of proving that respondent’s determination is erroneous rule a 290_us_111 because petitioner failed to introduce any credible_evidence he failed to meet the requirements of sec_7491 as amended so as to place the burden_of_proof on respondent with respect to any factual issue relevant to ascertaining liability for the tax_deficiency in issue as to the accuracy-related continued unreported income gross_income includes all income from whatever source derived sec_61 sec_61 specifically includes income derived from compensation_for services including fees commissions fringe_benefits and similar items it is required under federal_law that taxpayers maintain adequate and accurate tax records sec_6001 see also 903_f2d_1301 10th cir affg in part revg in part and remanding tcmemo_1988_373 petitioner does not dispute that he received dollar_figure from qsn during in addition to his regular salary petitioner instead argues that respondent mischaracterized the checks as commission checks rather than reimbursements for other business_expenses namely out-of-pocket expenditures from business dealings in mexico with qsn’s client mcculloch the record consists of petitioner’s weekly expense reports and currency exchange worksheets that he submitted to qsn’s headquarters for reimbursements in we find it puzzling that petitioner failed to produce credit card statements receipts expense records or logs additional currency exchange reports independent testimony or any other credible_evidence to continued penalty we find that respondent has satisfied his burden of production under sec_7491 because the record shows that petitioner failed to include the income on his return 116_tc_438 - show that these payments were related to other reimbursable business_expenses and not commission or other income from qsn respondent presented extensive business records that petitioner submitted to qsn’s headquarters to substantiate his expenses which were reimbursed petitioner suggests that there are other records available at the branch level which could support his contentions however he failed to introduce any of them at trial we note that the dollar_figure monthly checks were paid regularly and did not vary in amount from month to month whereas the employee expense reimbursement checks fluctuated by date and by amount depending on the expense report submitted for that period without any corroborative evidence we find that petitioner failed to show that the dollar_figure received from qsn during was a reimbursement of employee_expenses accordingly the dollar_figure received from qsn is includable in gross_income and properly reported as other income on petitioner’s form_1040 self-employment_tax sec_1401 imposes a tax on an individual’s self- employment income self-employment_income is defined as net_earnings_from_self-employment sec_1402 the term net_earnings_from_self-employment is defined as an individual’s gross_income from a trade_or_business carried on by such individual less the deductions attributable to such trade_or_business sec_1402 respondent contends that petitioner is liable for the self- employment_tax because the dollar_figure was commission income in petitioner’s trade_or_business as a salesperson we disagree for purposes of sec_1401 trade_or_business shares the same definition as when used in sec_162 sec_1402 however an exception exists where the performance of service is by an individual as an employee sec_1402 sec_1 c -3 income_tax regs states as follows the performance of service by an individual as an employee as defined in the federal_insurance_contributions_act chapter of the internal_revenue_code does not constitute a trade_or_business within the meaning of sec_1402 and sec_1_1402_c_-1 xk kek petitioner was a full-time salaried employee of qsn during the year in issue he did not engage in a trade_or_business subject_to the self-employment_tax during the year in issue accordingly petitioner is not subject_to self-employment_tax petitioner is sustained on this issue sec_6662 a the last issue for decision is whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for the year in issue sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to negligence or disregard of rules or regulations sec_6662 b negligence is the ‘lack of due care or failure to - do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part on another issue 43_tc_168 and t c memo a substantial_understatement exists where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 petitioner failed to address the accuracy-related_penalty and offered no evidence that he had reasonable_cause for the underpayment accordingly we sustain respondent’s determination we have considered all arguments made by the parties and to the extent not discussed above conclude they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
